DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 11/24/2021, is acknowledged.  
Applicant has previously elected without traverse the invention of Group I, claims 1-17 drawn to methods of inhibiting entry of viruses into cells by contacting said virus with a composition comprising low molecular weight hydrophobic polymer(s), water and that are substantially free of surfactant.  
Claims 1-3, 8-14, 18-27 are pending in this action.  Claims 4, 5, and 15 have been cancelled.  Claims 6-7, 16-17 have been cancelled previously.  Claims 18-25 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking 
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application was filed on April 23, 2020.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-3, 8-14, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation “surfaces of said viruses cells” that is unclear.  In the present case, it is noted that neither the claim nor specification clarify/define what is understood as “surface of viruses cells” and/or “viruses cells”.  Clarification is required.  
Claim 1 further recites the limitation “wherein the polymer has a number average molecular weight” that is unclear.  To this point, it is noted that said claim discloses a presence of “at least one polymer”.  Therefore, it is unclear to which polymer said limitation refers.  Similar is applied to claim 8.  Clarification is required.  
Claim 1 recites the limitation “wherein said infectable surfaces” that is unclear, because claim 1 discloses a method of inhibiting entry viruses into cell, and does not teach a presence or use of infectable surfaces.  Thus, there is insufficient antecedent basis for this limitation in the claim 1.  Given that claim 3 (dependent on claim 1) recites the limitation “comprising applying said anti-viral composition to infectable surfaces”, it is unclear how the claim 3 narrows the scope of newly amended claim 1.  Clarification of claims 1 and 3 is required.  
Newly amended claim 12 (dependent on claim 1) recites the limitation “wherein said herpesviridae virus”.  To this point, it is noted that claim 1 does not herpesviridae virus”.  Therefore, there is insufficient antecedent basis for said limitation in claim 12.  Clarification is required.  
Newly amended claim 13 (dependent on claim 12) recites the limitation “wherein said virus selected from the family retroviridae Lentivirus is Human Immunodeficiency Virus Type 1".  In the present case, it is noted that claim 12 defines the presence of herpesviridae virus.  Therefore, it is unclear to which virus said limitation recited in claim 13 refers, i.e., there is insufficient antecedent basis for this limitation in claim 13.  
Claims 2, 8-11, 14, 26-27 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Labib et al., US 2005/0244365 (hereinafter referred to as Labib), in view of Gunn et al., US 8,329 627 (cited in IDS; hereinafter referred to as Gunn) and Librizzi et al., US 8,025,902 (cited in IDS; hereinafter referred to as Librizzi).
Labib teaches methods for the treatment, prevention, or decreasing the frequency of transmission of an enveloped virus (e.g., human immunodeficiency virus type 1, herpes simplex virus type 1, herpes simplex virus type 2, etc.) by administering to an infectable surface of a subject/human (e.g., topically) compositions comprising a therapeutically effective amount of acrylic-based oligomer/polymer/copolymer or pharmaceutically acceptable salt thereof in combination with a pharmaceutically acceptable carrier or diluent, wherein said compositions may optionally include additional therapeutic agents or other additives, e.g., surfactants (Abstract; Para. 0001, 0015, 0058-0078, 0103-0106, 0140, 0146 as applied to claims 1, 3, 11-14).  To this point, Labib teaches that one can use copolymers of acrylic acid with methyl or hydroxyethyl methacrylate, or methyl or ethyl acrylate (Para. 0085 as applied to claim 1).  Labib teaches that said compositions can be in form of gels, drops, sprays, and/or in a form suitable for administration by inhalation (Para. 0078, 0088, 0146, 015, 0154-0155 as applied to claim 1).
Labib teaches the use of (co)polymers having molecular weight of 500-2,000,000 (Para. 0084, 0086), and specifically teaches that the efficiency of the antiviral effect depends upon the molecular weight of the (co)polymer, e.g., lower molecular weight (co)polymers are more effective against human immunodeficiency virus type 1 (Para. 0029 as applied to claim 1).
Labib teaches that said oligomer/polymer/copolymer can be present in composition in an amount of 0.001-25 wt% (Para. 0143 as applied to claim 8), and said aqueous phase, and/or may include glycerin/ protic solvent (Para. 0149, 0150 as applied to claims 9, 10).  
Labib does not teach the compositions having a trans-epithelial permeability of greater than 6 (Claim 2), and also does not specifically teach the use of potassium acrylate copolymer (Claim 26), and/or the treatment of COVID (Claim 27).  
Gunn teaches low irritation compositions for skin treatment and comprising: (a) water; (b) a low molecular weight acrylic copolymer, and (c) other additives (Abstract; Claim 1).  To this point, Gunn teaches the use of copolymer comprising (meth)acrylic acid as a 1st monomer and C1-C9 alkyl (meth)acrylate as a 2nd monomer (Col. 6, Lns. 50-67).  Gunn specifically teaches the use of such low molecular weight acrylic copolymer as potassium acrylates copolymer (Col. 7, Lns. 59-60; Examples).  
Librizzi teaches low-irritation compositions for skin treatment, wherein said compositions comprise a low molecular weight acrylic copolymer and other additives (Abstract; Col. 2, Lns. 52-61).  Librizzi teaches the use of compositions that have a trans-epithelial permeability (TEP) value of greater than 4.5 (Col. 5, Lns. 7-31; Examples).  Librizzi teaches the use of copolymer comprising (meth)acrylic acid as a 1st monomer and alkyl (meth)acrylate as a 2nd monomer (Col. 7, Lns. 12-35; Examples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use low molecular weight acrylic copolymers as taught by Gunn and Librizzi preparing compositions taught Labib.  One would do so with expectation of beneficial results, because the cited prior art teaches that compositions comprising said copolymer(s) do not cause high levels of irritation if applied to skin.  It viral/bacterial/fungal infection.
With regards to the concentrations instantly claimed (claims 9, 10), it is noted that differences in experimental parameters, such as concentration of compounds in a formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 8-14, 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/856,893; (2) copending Application No. 16,856,861; (3) copending Application No. 16/856,801; and copending Application No. 16/856766. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method of inhibiting entry of enveloped viruses into cells, the method comprising contacting area/skin/mucosal tissues infected with said virus with an anti-viral composition comprising at least one alkyl (meth)acrylate copolymer having number average molecular weight of 100,000 or less, in an amount effective to inhibit entry of viruses into cells.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 11/24/2021, have been fully considered (see Advisory Action filed 12/13/2021), but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejections presented in this office action (see above).  
Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615